Citation Nr: 1241647	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-37 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Counsel

INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active service from January 1947 to April 1967.  The Veteran died in October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and October 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO), in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the appellant requested a travel board hearing at the RO in Phoenix, Arizona, in her September 2009 VA Form 9 (Appeal to Board of Veterans' Appeals).  In October 2009 and January 2010 statements to her Congresswoman, the appellant appeared to be requesting a Decision Review Officer hearing instead.  The RO sought clarification, and a June 2010 statement from the appellant's representative confirmed that she wished to have a travel board hearing.  

The record reflects that the requested hearing was scheduled for May 2012, and the appellant was notified of that hearing in April 2012.  Later that month, the RO received notification that the appellant would not be able to attend the hearing because she would be out of state caring for her sick mother.  The appellant requested that the hearing be rescheduled.  As the appellant provided good cause for her inability to attend and timely requested the hearing be rescheduled, the Board finds she has met the criteria of 38 C.F.R. § 20.704 (c).  Therefore, the hearing should be rescheduled.  

Because the failure to afford the appellant a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the appellant for a travel board hearing with a Veterans Law Judge of the Board at the local office in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


